—Order, Supreme Court, New York County (Walter Tolub, J.), entered March 7, 2000, which, inter alia, treated two securities accounts in defendant’s name as marital property, unanimously affirmed, without costs.
Defendant’s claim that the two accounts are his separate property was properly rejected in the absence of evidence satisfying his burden of identifying the sources of his contributions thereto, or otherwise distinguishing his alleged separate property from marital property (see, LeRoy v LeRoy, 274 AD2d 362). Defendant’s vague and general references to contributions made from his professional and personal accounts are not supported by evidentiary proof, and do not raise any genuine issues of fact warranting a hearing. Defendant has had ample opportunity to adduce such proof. Concur — Williams, J. P., Tom, Lerner and Buckley, JJ.